DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 objected to because of the following informalities:  It appears that “values” in line 2 should be “value”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, in line 2 recites “(sluffing)”.  This renders the claim indefinite because it is unclear what is meant by “sluffing” and whether it is required in the claim since it is in parenthesis.  It appears that this is merely another term for carbon material transfer.  If so, this should be deleted from the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Prenzel et al. (US 2008/0085405 A1).
Regarding claim 18, Prenzel discloses an adhesive tape having a carrier composed of a carrier film comprising polypropylene and 0.5% to 5% by weight of 
It would have been obvious to one of ordinary skill in the art to choose any amounts in the disclosed ranges including those in the claimed ranges and any material disclosed and thereby arrive at the claimed invention.
Regarding the preamble of claim 1 reciting "cover" tape, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)[MPEP 2111.02].
Claims 1-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prenzel et al. (US 2008/0085405 A1), in view of Skrtic et al. (US 4,898,275).
Regarding claim 1-17, and 19, Prenzel discloses an adhesive tape having a carrier composed of a carrier film comprising polypropylene and 0.5% to 5% by weight of carbon nanotubes, wherein the carrier tape may be coated with a pressure sensitive 
Prenzel does not disclose that the carrier tape comprises a plurality of aligned pockets constructed and arranged for transportation of electronic components.
Skrtic discloses a flexible carrier tape comprising a strip-like portion defining a top surface and multiple pockets and a cover strip over the pockets adhered to the carrier tape, for use in transporting electrical components (i.e. plurality of aligned pockets; further comprising a cover tape) (Abstract, C1/L1-45, Fig 1-2).
Prenzel and Skrtic are analogous art because they both teach about tapes.  It would have been obvious to form the tape of Prenzel into the configuration of Skrtic having multiple aligned pockets and a cover tape in order to provide a packaging for electronic components.
Regarding claim 2, Prenzel discloses that the carbon nanotubes may be single or multi-wall nanotubes ([0011]).
Regarding claim 3, given that claim 3 depends form claim 2, which does not require double walled or three or multiwalled nanotubes, it is the examiner’s position that modified Prenzel meets the limitations of claim 3.
Regarding claims 4-6, Prenzel discloses that the nanotubes may have diameters from a few nanometers to 100 nanometers and lengths of a few micrometers (i.e. overlapping diameter dimension of between 1 nm and 100 nm; overlapping aspect ratio 
Regarding claim 7, Prenzel discloses that the nanotubes may be mixed with the polypropylene in a masterbatch and extruded (i.e. carbon nanotubes are added to said polymers as raw carbon nanotube material prior to extrusion of said carrier tape)([0068]).  Alternatively, it is noted that this is merely a product by process limitation and since modified Prenzel meets the limitations of the claimed carrier tape, it meets the limitations of claim 7.
Regarding claims 9-16, given that the carrier tape of modified Prenzel is identical in structure and composition to the instantly claimed carrier tape, it is the examiner’s position that it will intrinsically have a static dissipative range measured between 1x105 and 1x10 12 Ω/sq, a light transmittance value of between 60% and 90%, a haze value between 60% and 70%, a clarity value of between 25% and 45%, a surface defects measured at a value of 10% or less, a high density entanglements measured at a value of 5% or less, an agglomerations measured at a value of 5% or less and a carbon material transfer measured at a value of 1% or less.  Alternatively, it would have been obvious to make the tape have these properties to improve the aesthetics of the tape and the uniformity of the material so that it would have uniform properties to provide a carrier tape that does not have weaknesses in portions of the tape or transfer impurities to the components packaged in the tape.
Regarding claim 17, it is the examiner’s position that one of ordinary skill in the art would recognize how to make the carrier tape of Prenzel into the configuration of 
Regarding claim 19, given that the definition of “bag” encompasses a flexible container and given that the carrier tape of modified Prenzel would be a flexible container, it is the examiner’s position that the carrier tape of modified Prenzel is a bag.  Given that the carrier tape of modified Prenzel is identical in composition to the instantly claimed bag, it will intrinsically be anti-static.  The portion of the packaging wherein the cover strip is attached to the carrier tape could be considered to be the plurality of layers engaged to each other in a stacking relationship.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C YAGER/           Primary Examiner, Art Unit 1782